Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8 and 10 -14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machin (US 2019/0118943).
Regarding claim 1, Machin teaches a configurable electrical architecture for an eVTOL aircraft having a takeoff and landing power mode and a cruise power mode, the configurable electrical architecture (see Fig. 4A) comprising: a power-optimized power source  including a high-power battery array(see electrical power subsystem includes an energy store 430A, para 0079); an energy-optimized power source selected from a plurality of interchangeable energy-optimized power sources (see an engine 410A, a gear box 415A, and a generator 420A para 0078); a distribution system electrically coupled to the power-optimized power source  and the energy-optimized power source (see connection between elements in Fig. 4A, and para 0077-0083); and at least one electric motor electrically coupled to the distribution system (see …electric motors..  440A and 440A’); wherein, in the takeoff and landing power mode, both the power-optimized power source  and the energy-optimized power source provide electrical power to the at least one electric motor (see …high power by combining peak prime power and stored electrical energy for a short period of time for VTOL… interpreted as takeoff and landing, para 0040 ); and wherein, in the cruise power mode, the energy-optimized power source provides electrical power to the at least one electric motor and to the power-optimized power source  to recharge the high-power battery array (see …reduced power from the small prime power subsystem during the slower, long-duration horizontal or loiter phase… interpreted as cruise power mode and para 0083 …The electrical energy store 430A stores electrical energy produced by the generator 420A during horizontal flight…).
Regarding claim 2, Machin teaches the power-optimized power source  further comprises a battery management system and an electric power converter operably associated with the high-power battery array (see para 0083 and 0085) .
 	Regarding claim 5, Machin teaches the energy-optimized power source further comprises a battery management system and an electric power converter operably  associated with the high-energy battery array (see para 0083 and 0085).
 	Regarding claim 7, Machin teaches wherein the energy-optimized power source further comprises a hydrogen fuel cell system (see para 0078).
Regarding claim 8, Machin teaches wherein the energy-optimized power source further comprises an electric power converter operably associated with the hydrogen fuel cell system (see para 0085  …The batteries 430A may be in electrical connection with a DC-DC converter 432B… {Fuel cell is connected to the same bus}).
Regarding claim 10, Machin teaches wherein the energy-optimized power source further comprises a turbo-generator system (see para 0078).
Regarding claim 11, Machin teaches the plurality of interchangeable energy-optimized power sources further comprises a high-energy battery array, a hydrogen fuel cell system and a turbo-generator system (see para 0072 and 0077-0083).
Regarding claim 12, Machin teaches the energy-optimized power source further comprises a high-energy battery array and a hydrogen fuel cell system (see para 0078).
Regarding claim 13, Machin teaches wherein the energy-optimized power source further comprises a high-energy battery array and a turbo-generator system (see para 0078).
Regarding claim 14, Machin teaches wherein the energy-optimized power source further comprises a hydrogen fuel cell system and a turbo-generator system (see para 0078).

Regarding claim 16, Machin teaches wherein the at least one electric motor further comprises a plurality of electric motors (see 440A and 440A’).
Regarding claim 19, An eVTOL aircraft having a takeoff and landing power mode and a cruise power mode, the eVTOL aircraft comprising:
at least one rotor system having an electric motor; and
an electrical system configured to provide electric power to the electric motor, the electrical system having a configurable electrical architecture including:
a power-optimized power source  including a high-power battery array;
an energy-optimized power source selected from a plurality of interchangeable energy-optimized power sources; and
a distribution system electrically coupled to the power-optimized power source , the energy-optimized power source and electric motor;
wherein, in the takeoff and landing power mode, both the power-optimized power source  and the energy-optimized power source provide electrical power to the electric motor; and
wherein, in the cruise power mode, the energy-optimized power source provides electrical power to the electric motor and to the power-optimized power source  to recharge the high-power battery array (Please see rejection of claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of  Sampson et al (US 2021/0094441).
Regarding claim 3 Machin teaches the distribution system, high-power battery array and electric motors. Yet does not disclose a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage of the.
However, Sampson in the field of energy storage systems for electric vehicles teaches that it is known to have a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage (see para 0121  and 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machin with the teachings of Sampson by having a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage in order to provide a compromise between weight and energy density in the storage devices and that can also produce power to the sources.  
Regarding claim 9 Machin teaches the distribution system and electric motors and hydrogen fuel cell system. 
Yet does not disclose an operating voltage of the at least one electric motor are higher than a voltage of the electricity generated.
However, Sampson in the field of energy storage systems for electric vehicles teaches that it is known to have an operating voltage of the at least one electric motor are higher than a voltage of the electricity generated see para 0121  and 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machin with the teachings of Sampson by having a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage in order to provide a compromise between weight and energy density in the storage devices and that can also produce power to the sources.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Tomar (US 2020/0280108).
Regarding claim 4, Machin teaches the configurable electrical architecture.  
Yet does not disclose wherein the energy-optimized power source further comprises a high-energy battery array.
However, Tomar in the field of batteries for UAV system teaches that it known to use a high-energy battery array (see high-energy dense batteries are used could benefit from the SBMS. Examples include high-energy density technologies (Li-ion, Na-ion, Li—S) or other systems with characteristics such as high reactivity of electrode and volatility of electrolyte.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machin with the teachings of Tomar by selecting a particular battery with use, a high-energy battery array in order to provide a better power ratio that can be used on order to provide a battery that provides high energy capacity and weight. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Machin and Tomar in further view of Sampson et al (US 2021/0094441).
Regarding claim 6 the combination teaches the distribution system, high-power battery array and electric motors. Yet does not disclose a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage.
However, Sampson in the field of energy storage systems for electric vehicles teaches that it is known to have a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage (see para 0121  and 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machin with the teachings of Sampson by having a distribution voltage of the distribution system and an operating voltage of the at least one electric motor are higher than a battery voltage in order to provide a compromise between weight and energy density in the storage devices and that can also produce power to the sources.  



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Clark (US 2020/0307390).

Regarding claim15, Machin teaches the configurable electrical architecture  
Yet does not disclose wherein the distribution system further comprises an electrical bus.
However, Clark in the field electrically propelled aerial vehicles teaches an electrical bus (see 812, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machin with the teachings of Clark by having an electrical bus in order to provide a common electrical connection that can be used and provide ease of electrical wiring and design cost and production along with maintenance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Machin.
Regarding claim 17, Machin teaches that in the takeoff and landing power mode, a power ratio of the (higher) power-optimized power source  to the (lower) energy-optimized power source. 
Yet does not specifically disclose that the higher power ratio is of  at least 2 to 1
However adjusting a particular ratio would not require any particular skill nor inventive step. The prior art clearly disclosed that a power ratio of the power-optimized power source is higher to the energy-optimized power source is lower in order to increase or supplement power in flight and during particular circumstances.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Machin in view of Kumar (2020/0290742).
Regarding claim 20 Machin teaches the eVTOL aircraft. 
Yet does not disclose that the aircraft an air taxi configured for autonomous flight.
However, Kumar in the field of commercial aircraft flights teaches that it known to have an autonomous taxis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machin with the teachings of Kumar having an the eVTOL aircraft be an autonomous taxis in order to provide fleets of on-demand electrified autonomous taxis and aircraft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Novak (US-20170072812 A1) and Miftakhov (US-20210320353 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             November 4, 2022